_ Case: 3:20-cv-00224-NBB-RP Doc #: 68-17 Filed: 02/02/21 1 of 1 PagelD #: 1430

ORDER: APPROVE REVISION OF FACILITIES USE POLICY TO INCLUDE A
REQUIREMENT OF APPLICATION TO BE MADE 14 DAYS PRIOR TO DATE OF
PROPO USE RE NG CLOSURE OF COURTHOUSE GROUNDS 3

MINUTES BEFORE DUSK,

Motion was made by David Rikard, duly seconded by Mike Roberts, to approve revision
of Facilities Use Policy to include a requirement that application to be made at least 14 days prior
to date of proposed use and require closure of Courthouse grounds, including the confederate statue
area, thirty minutes before dusk.

The vote on the motion was as follows:

Supervisor Brent Larson, absent
Supervisor Larry Gillespie, voted yes
Supervisor David Rikard, voted yes
Supervisor Chad McLarty, voted yes
Supervisor Mike Roberts, voted yes

After the vote, President Roberts, declared the motion carried, this the 20% day of
July, 2020.

ZA

Mike Roberts, President
oard of Supervisors

 
    

1, Chancery Clerk

Lafayette County DOCOG0001

 
